Case: 13-31159      Document: 00512661632         Page: 1    Date Filed: 06/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 13-31159                          June 12, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
DEREN SMITH
                                                  Plaintiff-Appellant

v.


BASIC MARINE SERVICES, INC.

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2270


Before DAVIS, ELROD, and COSTA, Circuit Judges..
PER CURIAM:*
       Plaintiff-Appellant Deren Smith challenges the district court’s order
dismissing his Jones Act/General Maritime action against his employer, Basic
Marine Services, Inc. on summary judgment. We affirm.
                                             I.
       On June 8, 2011, Deren Smith (“Smith”) was working for Appellee, Basic
Marine Services, Inc. (“Basic”) as a floor hand on a vessel drilling rig. He
alleged that he injured his shoulder during an operation of pulling the pipe out


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31159       Document: 00512661632    Page: 2   Date Filed: 06/12/2014



                                  No. 13-31159
of the hole (called tripping the pipe). He attributes this injury to the negligence
of Basic and the unseaworthiness of the vessel in three respects:
      A.      When he pushed on a joint of pipe - suspended in the rig elevators
after the pipe cleared the well hole - he claimed the joint of pipe was
inordinately heavy and harder to move because more drilling mud than usual
had stuck to the pipe;
      B.      Another crew member (a derrick man) was not assisting in the
operation at the time of his injury;
      C.      He was rushed by his supervisor.
      We agree with the district court that the summary judgment evidence
does not create a genuine issue of material fact and that summary judgment
was proper.
                                        II.
                                        A.
      The summary judgment evidence reveals that in normal pipe-tripping
operations the pipe coming out of the hole is surrounded by drilling mud, and
that drilling mud will stick to the pipe when it is lifted out of the hole. That is
a necessary part of the operation. The rig was equipped with rubber “strippers”
that stripped the mud, or most of it, off the pipe as it cleared the hole. The
evidence was uncontroverted that, on the date of the alleged accident, the
strippers were in good condition and operating properly.           The summary
judgment evidence does not demonstrate that under these conditions the pipe
would have been heavier or harder to push than expected.                       No
contemporaneous complaints were made about any such condition that caused
the pipe to be heavier or harder than usual to push. In fact, the alleged injury
was not reported until 28 days later.
      No question of fact is created by this claim.


                                        2
    Case: 13-31159    Document: 00512661632     Page: 3   Date Filed: 06/12/2014



                                 No. 13-31159
                                       B.
      The summary judgment evidence does not establish that the two floor
hands and driller performing this operation represented an inadequate crew.
To the contrary, the evidence revealed that this is the usual number of workers
who trip pipe. The derrick man has other duties related to this operation and
may occasionally assist the floor hands but does not usually do so.
                                       C.
      The only evidence related to plaintiff’s claim that he was “rushed” was
that his supervisor told him to “finish the job today,” but no evidence suggests
that this was an unreasonable request or order.
                                CONCLUSION
      We agree with the district court that no question of fact was presented
 tending to establish Basic’s negligence or the unseaworthiness of the vessel.
      For the reasons stated above and the reasons stated in the district court’s
careful August 7, 2013, Order and Reasons, the judgment is AFFIRMED.
      AFFIRMED.




                                       3